DETAILED ACTION

Status of Claims
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on August 12, 2020.
Claims 1-30 have been amended
Claims 1-30 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
Regarding the rejection under 35 U.S.C. 101, Applicant first argues that “no insurance-related activities are performed in the independent claims, nor is any other commercial interaction.” Remarks at 17. However, claim 1, for example, recites a device for using historical information to generate a damage model, and then using the model to predict damage due to an upcoming weather event. The invention of claim 1 may be performed as part of a claims processing procedure, or it may be performed as part of a process for identifying risk based on an upcoming event. These are all certain methods of organizing human activity, as described in the rejection.  
Applicant further argues that “the claims are not directed to methods of organizing human activity, but rather to specific manipulations of electronic data structures, comparable to Claim 2 of Example 37.” Remarks at 17. Applicant further states that the claim as a whole is grounded in computer systems and that the invention of claim 1 cannot be performed in the human mind. Remarks at 18. Claim 2 of Example 37 was determined to not recite an abstract idea because the claim relates to a GUI and does not recite any sort of fundamental economic practice or commercial interaction. Rather, claim 2 of Example 37 is an invention for moving the most used icons to a position on a GUI that is closest to the start icon. On the other hand, the instant invention is for generating and applying a damage model to identify damage status to a building. Unlike the example, the instant claimed invention is a business process that is performed with a machine.  
Applicant further argues that dependent claim 11 is not within the scope of a mental process. Remarks at 18. Upon further consideration of the amendments, the rejection no longer states that the claims see Remarks at 18-19) are unpersuasive for the same reason as claim 11. Any general purpose computer can be programmed to perform the claimed abstract idea. 
Applicant further argues that Applicant’s improvement to damage assessment eliminates disadvantages of doing a manual assessment. Remarks at 19. However, this is still an improvement to a business process. Predicting damage to a building using a damage model does not provide the required technological improvement, and nor does it provide an improvement to a technical field.
Applicant compares instant claim 1 to claim 3 of Example 46 and states that “Applicant’s Claim 1 recites the generating and application of a trained damage model to determine whether a roof is damaged, without the need for a human representative to visually and/or manually evaluate the roof.” Remarks at 20-21. In claim 3 of Example 46, the mental analysis of whether the animal is exhibiting an aberrant behavior pattern is used to operate a gate control mechanism and route the animals. The behavior of the animal causes a gate to operate. The instant claims do not include comparable additional elements. Rather, the instant claims relate to generating and applying a damage model. 
Regarding step 2B, Applicant argues that the rejection should be withdrawn because there is no evidence that it was well understood, routine, or conventional to perform the claimed steps. Remarks at 23. However, it should be noted that there is no requirement that the rejection allege that the additional elements are well understood, routine, or conventional. However, certain additional elements that were identified as insignificant extrasolution activity have Berkheimer evidence, as shown in the rejection. The other additional elements, individually and as an ordered combination, did not require an assertion that they were well understood, routine, and conventional, because this is a clear instance of using a computer as a tool to perform an abstract idea. 
 Regarding the art rejections, there is a new ground of rejection in light of Applicant’s amendments. Therefore, the arguments are moot. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

Claim 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims include the limitation of “apply machine learning techniques to train a damage model using the historical damage parameters as a training set, the damage model including a plurality of model parameters based upon an outcome of the training.” The Specification states, on pages 29-30: 

Machine Learning & Other Matters 

[0078] The computer-implemented methods discussed herein may include additional, less, or alternate actions, including those discussed elsewhere herein. The methods may be implemented via one or more local or remote processors, transceivers, servers, and/or sensors (such as processors, transceivers, servers, and/or sensors mounted on vehicles or mobile devices, or associated with smart infrastructure or remote servers), and/or via computer-executable instructions stored on non-transitory computer-readable media or medium. 

[0079] Additionally, the computer systems discussed herein may include additional, less, or alternate functionality, including that discussed elsewhere herein. The computer systems discussed herein may include or be implemented via computer-executable instructions stored on non-transitory computer-readable media or medium. 

[0080] A processor or a processing element may be trained using supervised or unsupervised machine learning, and the machine learning program may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more fields or areas of interest. Machine learning may involve identifying and recognizing patterns in existing data in order to facilitate making predictions for subsequent data. Models may be created based upon example inputs in order to make valid and reliable predictions for novel inputs. 

[0081] Additionally or alternatively, the machine learning programs may be trained by inputting sample data sets or certain data into the programs, such as image, mobile device, vehicle telematics, autonomous vehicle, and/or intelligent home telematics data. The machine learning programs may utilize deep learning algorithms that may be primarily focused on pattern recognition, and may be trained after processing multiple examples. The machine learning programs may include Bayesian program learning (BPL), voice recognition and synthesis, image or object recognition, optical character recognition, and/or natural language processing--either individually or in combination. The machine learning programs may also include natural language processing, semantic analysis, automatic reasoning, and/or machine learning. 

[0082] In supervised machine learning, a processing element may be provided with example inputs and their associated outputs, and may seek to discover a general rule that maps inputs to outputs, so that when subsequent novel inputs are provided the processing element may, based upon the discovered rule, accurately predict the correct output. In unsupervised machine learning, the processing element may be required to find its own structure in unlabeled example inputs.

(emphasis added)

This is the only portion of Applicant’s Specification that could be found that discusses training machine learning programs. These paragraphs do not discuss the claimed invention or how the claimed damage 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-30
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-11 recite a device and, therefore, are directed to the statutory class of machine or manufacture. Claims 12-21 recite a method and, therefore, are directed to the statutory class of process. Claims 22-30 recite non-transitory computer readable storage media and, therefore, are directed to the statutory class of manufacture. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the computer components (i.e., additional elements such as the computing device, processor, memory, programming, databases, and non-transitory computer readable storage media), the claims as a whole recite a method of organizing human activity. The claims are directed to an invention for assessing predicted damage to a building based on an upcoming weather event. Generating and using a damage model is part of a process for processing an insurance claim or identifying risk. This type of method of organizing human activity is similar to a fundamental economic practice such as insurance or mitigating risk and commercial interactions such as agreements, legal obligations, or business relations. 
Step 2A, Prong 2: Is the Abstract Idea Integrated 


Although the claims include the limitation of “apply machine learning techniques to train a damage model using the historical damage parameters as a training set, the damage model including a plurality of model parameters based upon an outcome of the training,” the Specification does not describe the claimed training or trained model. Therefore, this limitation does not provide eligibility. 

No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, steps such as retrieving data and transmitting data are insignificant extrasolution activity that are well understood, routine, and conventional. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Additionally, data manipulation (i.e., determining, correlating) is well understood, routine, and conventional. See Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Determining an estimated outcome and setting a price); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price.).  


Claim 2 recites limitations of retrieving contact information and transmitting a notification. These limitations include insignificant extrasolution activity and are analyzed in a manner similar to claim 1. 

Claim 4 recites limitations of generating an insurance claim based on user input that is requested from a transmitted notification. The transmitting of data is analyzed similar to the dependent claims above. Additionally, using a computer to populate an insurance claim is merely using the computer as a tool to implement the abstract idea. 
Claim 5 recites limitations of accessing a database. These limitations do not provide eligibility for the same reasons as claim 1. 
Claim 6 is analyzed similar to claim 4. 
Claim 7 recites the limitation of prompting a user to provide information. The computer is merely being used to implement the abstract idea. 
Claim 8 recites limitations of inputting into the model damage information that was extracted from images and receive updated output. The computer that is being used to implement this abstract idea is being invoked as a tool. 
Claim 9 recites the limitation of receiving damage data from sensors. Gathering data from the sensors is insignificant extrasolution activity that does not integrate the abstract idea or provide an inventive concept for the same reasons as shown above with respect to claim 1. 
Claim 10 recites the limitation of retrieving building information from a database. This does not provide eligibility for the same reasons as claim 1. 
Claim 11 recites limitations for using a trained damage model. The computer is merely being used as a tool to implement the abstract idea. 
As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9-13, 15, 17, 19-23, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al., U.S. Patent Application Number 2017/0032466 A1 and Cook et al., U.S. Patent Application Publication Number 2015/0356686 A1. 

Claim 1:
Feldman teaches:
at least one processor and a memory communicatively coupled to the at least one processor, wherein the at least one processor is programmed to: (see at least Feldman, Figure 14 and associated text).
retrieve historical damage data associated with a plurality of historical damage incidents for a respective plurality of buildings from a historical damage database, (see at least Feldman, Figure 14, Item 1404 (Historical Data); paragraph 0057 (“A function performed by the data storage module 1402 in the computer system 1400 is to receive, store and provide access to both historical claim transaction data (reference numeral 1404) and current claim transaction data (reference numeral 1406).”); paragraph 0058 (Examples of historical claim data include age of a home, home type, event type, location, etc.)).
the historical damage data including a respective plurality of historical damage parameters for each historical damage incident, the plurality of historical damage parameters including one or more building parameters associated with a respective damaged building, one or more weather parameters of a respective historical weather event in which the respective damaged building was damaged, and a known damage status of the damaged building following the historical weather event (see at least Feldman, paragraph 0067 (“Still further, the computer system 1400 includes a model training component 1420. The model training component 1420 may be coupled to the computer processor 1414 (directly or indirectly) and may have the function of training the predictive model component 1418 based on the historical claim transaction data 1404 and/or information about weather and other types of events.”)).
apply machine learning techniques to train a damage model using the historical damage parameters as a training set, the damage model including a plurality of model parameters based upon an outcome of the training (see at least Feldman, paragraph 0067 (“Still further, the computer system 1400 includes a model training component 1420. The model training component 1420 may be coupled to the computer processor 1414 (directly or indirectly) and may have the function of training the predictive model component 1418 based on the historical claim transaction data 1404 and/or information about weather and other types of events.”)).
identify a building for a roof damage assessment based upon the building being susceptible to damage from [a] weather event in a geographic region including the building (see at least Feldman, paragraph 0035 (roof); paragraph 0054 (“According to some embodiments, information about a virtual home might be used to execute a "simulation" to predict an impact of an event in connection with a homeowner's insurance policy. In particular, the homeowner might access a simulation selection area 1060 of the display 1000 and use a drop-down menu 1062 to select a type of event to be simulated (e.g., a fire, a flood, a hurricane, hail, tornado, a cyber-crime event, damage from at least a portion of a tree falling, a broken pipe, an electrical power surge, etc.).”)).
retrieve, from one or more databases, damage data associated with a roof of the building, the damage data including a plurality of damage parameters including weather event parameters of the…weather event and building parameters of the building (see at least Feldman, Figure 14, Item 1406 (Current Data); paragraph 0054 (“In particular, the homeowner might access a simulation selection area 1060 of the display 1000 and use a drop-down menu 1062 to select a type of event to be simulated (e.g., a fire, a flood, a hurricane, hail, tornado, a cyber-crime event, damage from at least a portion of a tree falling, a broken pipe, an electrical power surge, etc.).”); paragraph 0057 (“A function performed by the data storage module 1402 in the computer system 1400 is to receive, store and provide access to both historical claim transaction data (reference numeral 1404) and current claim transaction data (reference numeral 1406).”); paragraph 0058 (Examples of current claim data include age of a home, home type, event type, location, etc.)).
input the plurality of damage parameters to the trained damage model, which compares the plurality of damage parameters to the model parameters (see at least Feldman, Figure 14, Item 1418 (Predictive Model); paragraph 0057 (“the current claim transaction data 1406 is thereafter analyzed by the predictive model”)).
receive a model output from the trained damage model, the model output including a damage status of the roof (see at least Feldman, Figure 14, Item 1422 (Output); paragraph 0054 (“Responsive to the received request to execute a simulation, the system may execute the simulation (e.g., based on past events for similar types of homes in the area and/or similar types of insurance policies) and display a result of the simulation to the homeowner. For example, FIG. 11 illustrates a virtual home bedroom display 1100 including a simulation result 1160 that has caused damages to the real world items within the room. The simulation result 1160 might indicate, for example, an amount of damages that were covered 
transmit a notification to a user associated with the building, the notification including an indicator of the damage status based upon the model output (see at least Feldman, Figure 11, item 1160; Figure 14, Items 1425, 1426, and 1428); paragraph 0054 (“Responsive to the received request to execute a simulation, the system may execute the simulation (e.g., based on past events for similar types of homes in the area and/or similar types of insurance policies) and display a result of the simulation to the homeowner. For example, FIG. 11 illustrates a virtual home bedroom display 1100 including a simulation result 1160 that has caused damages to the real world items within the room. The simulation result 1160 might indicate, for example, an amount of damages that were covered by the homeowner's insurance policy along with an amount of damages that were not covered by the policy (e.g., along with a suggest improvement to the homeowner's current level of protection).”)).
Feldman does not explicitly teach, however, Cook teaches:
upcoming weather event (see at least Cook, paragraph 0064 (“The processing server can estimate (772) an additional amount of damage to the roof as a result of a predicted event. In particular, the processing server can interface with one or more third-party servers to retrieve data related to any upcoming or forecasted weather events. Based on any historical damage data associated with the roof of the property, the processing server can estimate an amount of damage that may result from the upcoming or forecasted weather event. The processing server can scale up or down resources accordingly to manage the weather event and/or any claims processing that may result from the weather event. In further embodiments, the processing server can pre-populate (block 774) an insurance form with the amount of damage to the roof so that a customer having an insurance policy for the property need not initiate the claims process.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cook’s method of using historical damage data to estimate damage that may result from an upcoming weather event with Feldman’s event simulation that uses a predictive model to predict an impact of an event in connection with a homeowner’s insurance policy. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of predicting damage based on a weather event that is likely to occur. Feldman’s invention can be used to estimate damage to a roof based on a weather event, but the simulation does not have to be based on an 

Claims 12 and 22 are rejected using the same rationale that was used for the rejection of claim 1. 

Claim 2:
Feldman further teaches:
upon receiving the model output including the damage status of the roof, retrieve contact information for the user; and transmit, using the retrieved contact information, the notification to the user (see at least Feldman, Figure 11, item 1160; Figure 14, Items 1425, 1426, and 1428); paragraph 0054 (“Responsive to the received request to execute a simulation, the system may execute the simulation (e.g., based on past events for similar types of homes in the area and/or similar types of insurance policies) and display a result of the simulation to the homeowner. For example, FIG. 11 illustrates a virtual home bedroom display 1100 including a simulation result 1160 that has caused damages to the real world items within the room. The simulation result 1160 might indicate, for example, an amount of damages that were covered by the homeowner's insurance policy along with an amount of damages that were not covered by the policy (e.g., along with a suggest improvement to the homeowner's current level of protection).”)).

Claims 13 and 23 are rejected using the same rationale that was used for the rejection of claim 2. 

Claim 4:
Feldman further teaches:
transmit the notification further including a recommendation indicating a course of action based upon the damage status (see at least Feldman, Figure 13, Item 1320, and associated text.); paragraph 0055 (“The simulation result 1320 might indicate, for example, an amount of damages that were covered by the homeowner’s insurance policy along with an amount of damages that were not covered by the policy (e.g., along with a suggest[ed] improvement to the homeowner’s current level of protection).”)).
Feldman does not explicitly teach, however, Cook teaches:
receive user input from the user in response to the recommendation recommending filing an insurance claim, wherein the user input approves the recommendation; and in response to the user input, automatically generate an insurance claim associated with the building, including populating the insurance claim using the damage status and the damage data (see at least Cook, paragraph 0018 (“communicating damage data to relevant parties”); paragraph 0064 (Damage data is used to pre-populate an insurance form for a customer.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cook’s method of providing a pre-populated insurance form when a claim may be necessary with Feldman’s event simulation that uses a predictive model to predict an impact of an event in connection with a homeowner’s insurance policy. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of making the claim submission process more convenient and efficient.  

Claim 15 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 6:
Feldman does not explicitly teach, however, Cook teaches:
when the damage status is above a predefined threshold, pre-populate an insurance claim for an insurance policy associated with the building, wherein the insurance claim includes the damage status and at least one damage parameter; and transmit the pre-populated insurance claim to a user associated with the building (see at least Cook, paragraph 0053 (“Further, the processing server 515 may use the third-party data to pre-fill an insurance form associated with an insurance claim for a customer having an insurance policy for the property. In particular, the processing server 515 can pre-fill the insurance form to indicate the estimated amount of damage along with any filing codes or other insurance claim filing requirements. The processing server 515 can also provide the pre-filled insurance form to the customer for review, modification, and/or submittal. In this way, the customer need not fill out at least a portion of an insurance claim that claims the damage experienced by the roof of the property. In cases in which an upcoming or forecasted event has not yet occurred, the processing server 515 can estimate (537) an amount of upcoming damage that the roof may experience by the upcoming or forecasted event. Accordingly, the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cook’s method of providing a pre-populated insurance form when a claim may be necessary with Feldman’s event simulation that uses a predictive model to predict an impact of an event in connection with a homeowner’s insurance policy. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of making the claim submission process more convenient and efficient by making it easy for a property owner to file a claim if necessary.  

Claims 17 and 26 are rejected using the same rationale that was used for the rejection of claim 6. 

Claim 9:
Feldman does not explicitly teach, however, Cook teaches:
wherein the DA computing device is communicatively coupled to at least one sensor associated with the building, wherein the at least one sensor is configured to collect sensor data associated with the roof and wherein the at least one processor is further programmed to receive a set of additional damage parameters for the damage data from the at least one sensor (see at least Cook, Figure 7, item 754 (Receive Sensor Data Detected by an Array of Piezoelectric Sensors Disposed in Proximity to a Roof of a Property), item 756 (Convert the Sensor Data into Mechanical Force Data), item 758 (Identify Structure Data Associated with the Property), item 760 (Estimate an amount of Damage to the Roof based on the Mechanical Force Data and the Property Data)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cook’s roof sensors with Feldman’s event simulation that uses a predictive model to predict an impact of an event in connection with a homeowner’s insurance policy. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of efficiently collecting information relating to the condition of a roof to confirm the predicted damage to a roof and/or receive additional information regarding damage that will be needed in order to process a claim. 

Claims 19 and 28 are rejected using the same rationale that was used for the rejection of claim 9. 

Claim 10:
Feldman further teaches:
wherein the DA computing device is communicatively coupled to a building database configured to store building profiles for a plurality of buildings including the building, and wherein the at least one processor is further programmed to retrieve the building parameters of the building from the building database, wherein the building parameters are retrieved from a building profile associated with the building (see at least Feldman, Figure 14, item 1402; paragraph 0058).

Claims 20 and 29 are rejected using the same rationale that was used for the rejection of claim 10. 

Claim 11:
Feldman further teaches:
execute the trained damage model by: comparing each damage parameter of the plurality of damage parameters for the roof of the building with a corresponding model parameter of the damage model; generating a respective parameter score for each comparison; generating a confidence score as a function of the plurality of parameter scores, wherein the confidence score is a quantitative indicator of at least one of: (i) a likelihood that damage has occurred to the roof of a building, and (ii) an extent of the damage; comparing the confidence score to at least one damage threshold, wherein the at least one damage threshold defines a plurality of score ranges; and determining the damage status of the building for output based upon which score range of the plurality of score ranges includes the confidence score (see at least Feldman, paragraph 0066 (“The predictive model component 1418 may operate generally in accordance with conventional principles for predictive models, except, as noted herein, for at least some of the types of data to which the predictive model component is applied. Those who are skilled in the art are generally familiar with programming of predictive models.”); paragraph 0068 (“The output may, for example, be a monetary estimate and/or likelihood within a predetermined range of numbers.” This is the claimed extent of damage.)).

Claims 21 and 30 are rejected using the same rationale that was used for the rejection of claim 11. 


Claims 3, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al., U.S. Patent Application Number 2017/0032466 A1; Cook et al., U.S. Patent Application Publication Number 2015/0356686 A1; and Hoffner et al., U.S. Patent Application Publication No. 2007/0038484 A1. 

Claim 3:
Feldman further teaches:
wherein the at least one processor is further programmed to transmit the notification further including: (i) a recommendation indicating a course of action based upon the damage status, (see at least Feldman, Figure 13, Item 1320, and associated text.); paragraph 0055 (“The simulation result 1320 might indicate, for example, an amount of damages that were covered by the homeowner’s insurance policy along with an amount of damages that were not covered by the policy (e.g., along with a suggest[ed] improvement to the homeowner’s current level of protection).”)).
Feldman does not explicitly teach, however, Hoffner teaches:
and (ii) an interactive link that is configured to, upon selection by the user, automatically initiate an insurance claim process (see at least Hoffner, paragraph 0054 (“The insured accesses the claim form by clicking on the claims link of the new menu (FIG. 7). The insured may then select his or her new claim in the case it is desired to submit a new claim or a prior incomplete claim. FIG. 11 shows an example of a claim screen which prompts the insured to enter certain claim information specific to a new claim being made.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hoffner’s link with Feldman’s event simulation that uses a predictive model to predict an impact of an event in connection with a homeowner’s insurance policy. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of using the well-known method of providing a link in order to make the claim submission process more convenient and efficient.

Claims 14 and 24 are rejected using the same rationale that was used for the rejection of claim 3. 


Claims 7, 8, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al., U.S. Patent Application Number 2017/0032466 A1; Cook et al., U.S. Patent Application Publication Number 2015/0356686 A1; and Tofte et al., U.S. Patent Application Publication Number 2013/0317861 A1.

Claim 7:
Feldman does not explicitly teach, however, Tofte teaches:
wherein the at least one processor is further programmed to prompt the user associated with the building to provide a set of additional damage parameters for the damage data (see at least Tofte, paragraph 0071 (“The claim processing server 135 can push a request to the claim processing application 125 resident on the user device 110. The request can activate the claim processing application 125 and prompt the user 105 to provide information regarding the claim.”); paragraph 0072 (“User data associated with an insurance claim is received. (Step 720). In response to the request for data associated with the insurance claim, the user 105 can provide data via the claim processing application 125 to the claim processing server 135. The user data can include text, audio, and/or image data associated with the insurance claim event. The received user data can be stored at the insurer server 115 on the data storage unit 140. Data resident on the data storage unit 140 can be accessed and modified by the claim processing server 135.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tofte’s method of having a user provide damage information such as image data with Feldman’s event simulation that uses a predictive model to predict an impact of an event in connection with a homeowner’s insurance policy. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of collecting information relating to potential damage that will be relevant for assessing damage and processing a claim.    

Claims 18 and 27 are rejected using the same rationale that was used for the rejection of claim 7. 

Claim 8:
Feldman further teaches:
input the set of additional damage parameters into the trained damage model; and receive an updated model output from the trained damage model the updated model output including an updated damage status of the roof (see at least Feldman, Figure 13 and associated text (A user can run additional iterations of the simulation using additional damage parameters.)).
Feldman does not explicitly teach, however, Tofte
receive image data associated with the building from the user in response to the prompts; analyze the image data to identify at least one point of interest; extract the set of additional damage parameters from the image data based at least partially upon the analysis (see at least Tofte, paragraph 0071 (“The claim processing server 135 can push a request to the claim processing application 125 resident on the user device 110. The request can activate the claim processing application 125 and prompt the user 105 to provide information regarding the claim.”); paragraph 0072 (“User data associated with an insurance claim is received. (Step 720). In response to the request for data associated with the insurance claim, the user 105 can provide data via the claim processing application 125 to the claim processing server 135. The user data can include text, audio, and/or image data associated with the insurance claim event. The received user data can be stored at the insurer server 115 on the data storage unit 140. Data resident on the data storage unit 140 can be accessed and modified by the claim processing server 135.”); paragraph 0073; paragraph 0074).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tofte’s method of having a user provide damage information such as image data with Feldman’s event simulation that uses a predictive model to predict an impact of an event in connection with a homeowner’s insurance policy. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of collecting information relating to potential damage that will be relevant for assessing damage and processing a claim. Images are an effective way of providing information necessary to identify damage.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692